Citation Nr: 1135868	
Decision Date: 09/23/11    Archive Date: 10/03/11

DOCKET NO.  05-18 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for service-connected diabetes mellitus (DM).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to April 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

A videoconference hearing was held in February 2006 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

Much of the following historical background is repeated from the Board's April 2010 REMAND decision for purposes of clarity.  

In a May 2009 Board decision, it was determined that for the period prior to February 13, 2008, the criteria for the assignment of an initial evaluation in excess of 20 percent for service-connected DM.  It was determined, however, that for the period beginning on February 13, 2008, the criteria for the assignment of a 40 percent evaluation, but not higher, for service-connected DM were met.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (CAVC or Court).  In a November 2009 Order, the Court granted the Joint Motion for Remand.  The Board's entire decision was vacated and the Veteran's claim was remanded to the Board.  The Order called for the claim to be remanded so that an attempt could be made to obtain additional private medical records and so that a contemporaneous examination could be conducted.

The appeal was REMANDED in April 2010.  Subsequently added to the record were private treatment records from 2007 through 2010 and VA examination reports reflecting evaluation of the Veteran on July 22, 2010, and on July 31, 2010.  The appeal continues.  



FINDING OF FACT

DM is manifested by a need for daily insulin medication and a restricted diet, without the need for activity restriction such as avoidance of strenuous occupational or recreational activities throughout the appeal period.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in excess of 20 percent for DM have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code (DC) 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a Claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in June 2002, April 2004, and April 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claim.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, multiple VA examinations, and statements and testimony from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the April 2010 mentioned above.  

Increased Ratings - In General

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. Part 4 (2010).  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the disability must be considered in the context of the whole-recorded history, including service treatment records.  38 C.F.R. §§ 4.2, 4.41 (2010).  The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment, and the effect of pain on the functional abilities.   38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 4.3 (2010).

The Veteran has appealed the initial ratings for his service-connected disability and, consequently, the Board has considered the appropriateness of "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

DC 7913 - Diabetes Mellitus

Pursuant to DC 7913, a 20 percent evaluation is assignable where the diabetes requires insulin and a restricted diet; or oral hypoglycemic agents and restricted diet.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

A 100 percent disability rating will be assigned when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities, (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

Background and Analysis

The Veteran contends that his DM is more severe than is contemplated by the 20 percent evaluation currently assigned under the criteria of DC 7913.

Service connection was granted for DM secondary to herbicide exposure in an October 2001 rating action.  A 10 percent evaluation was granted effective July 2001, under DC 7913.  In May 2002, the evaluation was increased to 20 percent, effective in February 2001.  Even though the RO increased the schedular rating for the Veteran's disability during the appeal, the issue of entitlement to a higher rating remained on appeal, as the Veteran has not indicated his desire to withdraw that issue.  See AB v. Brown, 6 Vet. App. 35 (1993).

It is noted that in the medical history regarding the Veteran's DM includes examinations in September 2001, July 2002, and May 2004.  Following the Board's April 2010 remand, additional VA examinations regarding the severity of service-connected DM were conducted on July 22, 2010, and July 31, 2010.  All of these evaluations were conducted specifically for the purpose of determining the nature and severity of the condition.  The record also contains VA outpatient and private clinical records that date from 1998 to the present day.  

The Veteran and his spouse provided testimony at a videoconference in February 2006.  They described the Veteran's medical history, symptoms, and medication regime.  The lay statements and testimony are considered to be competent evidence when describing symptoms of a disease or disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, these statements regarding the severity of the Appellant's symptoms must be viewed in conjunction with the objective medical evidence of record and the pertinent rating criteria.

While the evidence demonstrates that the Veteran's DM requires a restricted diet and insulin, it does not show that he requires careful regulation of activities and he does not have episodes of ketoacidosis, or hypoglycemic reactions.  Regulation of activities means "avoidance of strenuous occupational and recreational activities."  38 C.F.R. § 4.119, DC 7913.  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996)).

Review of the record reflects that the July 2002 and May 2004 VA examination reports specifically state that the Veteran's diabetic condition had not affected his job performance at all, and that he had no trouble with self care, driving, shopping, or in doing house or outside work.  It was also noted that he occasionally walked for exercise.  

It is noted that a private physician reported on a statement dated on February 13, 2008, that the Veteran was instructed to avoid strenuous exercise.  As it appeared that the Veteran's DM condition had worsened, it was determined that additional contemporaneous VA examination was warranted.  Subsequently added to the record were private and VA treatment records as well as VA examination reports.  Included were reports of a private examination on the date of the letter.

Specifically, it is noted that the private records dated from 2007 through 2010 reflect treatment for service-connected DM through insulin, oral hypoglycemic agents, and a restricted diet.  Treatment on February 13, 2008 revealed sub-optimum control of the diabetes.  It was noted that he weighed 321.2 pounds.  Weight loss was emphasized.  The examination on that date reveals no significant changes from an earlier report in September 2007, and does not contain any indication that there was a medical determination that he was to restrict his activities.  Subsequent private records fail to show a medical recommendation for the restriction of activities.

When examined by VA on July 22, 2010, and again on July 31, 2010, it was noted that the Veteran had previously had hypoglycemic reactions.  He had not been hospitalized for any of the reactions.  He followed a restricted diet and took oral hypoglycemic agents and insulin.  Exams show that there are neurological complications in the form of peripheral neuropathy, a condition which is service-connected and rated separately from DM.  The Veteran stated that he could not overexert himself.  Specifically, if he chopped wood or shopped for extended periods time, his sugar went low.  There was no edema present, and he visited his physician monthly or less often.  When asked whether his DM affected his functionality at his job (he worked full time as a senior process technician), he stated he sometimes had low sugar and preferred to stay home for a few days until his sugar normalized.  He reported missing less than 1 week from work in the past year.

While there is evidence of mild neurological symptomatology, he is separately rated for this disorder and compensated for any functional impairment.  Although it is generally not necessary to meet all of the rating criteria for a higher rating, see 38 C.F.R. § 4.21, the regulation of activities is the primary characteristic distinguishing the higher rating in this case and, absent a finding that regulation of activities is required, a higher rating is not warranted.

The preponderance of the evidence is against finding that the Veteran's DM is manifested by the need for regulation of activities, or by ketoacidosis or hypoglycemic reactions.  The Board acknowledges that there is one statement of record by a private physician dated in February 2008 that indicates that the Veteran was advised to limit his physical activities due to DM.  However, the additional medical records in this case do not show that the Veteran was advised by a medical care provider to reduce or discontinue any physical activity because of his DM.  Specifically, the treatment record on the same day does not show that he was advised to limit activities.  Moreover, the records show that he continues to be active (chopping wood, shopping, working full time), and his activities are only limited when his sugar level is low.  At that time, it appears that he self regulates the activities, there is nothing in the medical record where regulation of activities are medically prescribed.  His activities are not medically restricted.  Absent such symptomatology, the criteria for an evaluation in excess of 20 percent under DC 7913 have not been met.  The competence of the letter used to previously assign a higher rating is undermined by the medical evidence before and after the letter.

Finally, it is noted that the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Thus, the Board is unable to identify a reasonable basis for granting the veteran's claims.  Also considered was referral of the case for the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1), but the Board finds no basis for further action on this question as there are no circumstances presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  


ORDER

Entitlement to an initial disability rating in excess of 20 percent for DM is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


